Appeals by the defendant from two judgments of the Supreme Court, Kings County (Chun, J.), both rendered February 28, 2013, convicting him of criminal mischief in the fourth degree under indictment No. 1405/12 and criminal mischief in the third degree under *1019indictment No. 5809/12, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
Mastro, J.E, Hall, Lott, Austin and Duffy, JJ., concur.